 


109 HR 1374 IH: Independent Living Assistance Access Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1374 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Cooper (for himself, Mr. Foley, Mr. Wamp, and Mr. Gordon) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to permit aliens who are independent living assistants to be accorded status as J nonimmigrants to provide in-home living and home support services to adults with disabilities. 
 
 
1.Short titleThis Act may be cited as the Independent Living Assistance Access Act of 2005.   
2.According of status as J nonimmigrants to aliens who are independent living assistants to provide in-home living and home support services to adults with disabilities 
(a)In generalParagraph (15)(J) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by inserting independent living assistant, after specialist,.   
(b)DefinitionSuch section is further amended by adding at the end the following new paragraphs: 
 
(51)The term independent living assistant means an individual who provides in-home living and home support services to an adult with disabilities. 
(52)The term in-home living and home support services means services related to personal care (including assistance with walking, bathing, dressing, and eating), homemaker services (including assistance with shopping, meal preparation, and light housekeeping), and the performance of routine household chores (including house cleaning and yard work). Such term does not include medical care or any other health service required to be provided by a licensed health professional or provided under the direction of a physical or occupational therapist.. 
(c)TrainingAn alien who is accorded status as a nonimmigrant under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) as an independent living assistant (as defined in section 101(a)(51) of such Act (8 U.S.C. 1101 et seq.), as added by subsection (b)), shall receive, prior to placement, appropriate training related to the provision of in-home living and home support services (as defined in section 101(a)(52) of such Act, as added by such subsection). Such training shall include training for specific specialized in-home living and home support services in the case of an independent living assistant who is assisting an adult with a disability who requires such specific specialized services. 
 
